


113 S1597 IS: American Savings Promotion Act
U.S. Senate
2013-10-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
113th CONGRESS1st Session
S. 1597
IN THE SENATE OF THE UNITED STATES

October 29, 2013
Mr. Moran (for himself and Mr. Brown) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs

A BILL
To provide for the use of savings promotion raffle products by financial institutions to encourage savings, and for other purposes.


1.Short titleThis Act may be cited as the American Savings Promotion Act.
2.FindingsCongress finds that—
(1)the annual savings rate in the United States was 4.1 percent in 2012;
(2)more than 40 percent of American households lack the savings to cover basic expenses for 3 months, if an unexpected event leads to a loss of stable income;
(3)personal savings provide Americans with the financial resources to meet future needs, including higher education and homeownership, while also providing a safety net to weather unexpected financial shocks;
(4)prize-linked savings products are typical savings products offered by financial institutions, like savings accounts, certificates of deposit, and savings bonds, with the added feature of offering chances to win prizes based on deposit activity;
(5)the State of Michigan was the first State to allow credit unions to offer prize-linked savings products, and in 2009 launched the first large-scale prize-linked savings product in the United States;
(6)the States of Connecticut, Michigan, Maine, Maryland, Nebraska, North Carolina, Rhode Island, and Washington all have laws that allow financial institutions to offer prize-linked savings products;
(7)in the States of Michigan and Nebraska, more than 42,000 individuals have opened prize-linked savings accounts and saved more than $72,000,000;
(8)prize-linked savings products have been shown to successfully attract non-savers, the asset poor, and low-to-moderate income groups, providing individuals with a new tool to build personal savings; and
(9)encouraging personal savings is in the national interest of the United States.
3.Amendment to definitions of lottery
(a)National banksSection 5136B(c) of the Revised Statutes of the United States (12 U.S.C. 25a(c)) is amended—
(1)in paragraph (2), by inserting , other than a savings promotion raffle, before whereby; and
(2)by adding at the end the following:

(4)The term savings promotion raffle means a contest in which the sole consideration required for a chance of winning designated prizes is obtained by the deposit of a specified amount of money in a savings account or other savings program, where each ticket or entry has an equal chance of being drawn, such contest being subject to regulations that may from time to time be promulgated by the appropriate prudential regulator (as defined in section 1002 of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5481))..
(b)Federal reserve banksSection 9A(c) of the Federal Reserve Act (12 U.S.C. 339(c)) is amended—
(1)in paragraph (2), by inserting , other than a savings promotion raffle, before whereby; and
(2)by adding at the end the following:

(4)The term savings promotion raffle means a contest in which the sole consideration required for a chance of winning designated prizes is obtained by the deposit of a specified amount of money in a savings account or other savings program, where each ticket or entry has an equal chance of being drawn, such contest being subject to regulations that may from time to time be promulgated by the appropriate prudential regulator (as defined in section 1002 of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5481))..
(c)Insured depository institutionsSection 20(c) of the Federal Deposit Insurance Act (12 U.S.C. 1829a(c)) is amended—
(1)in paragraph (2), by inserting , other than a savings promotion raffle, before whereby; and
(2)by adding at the end the following:

(4)The term savings promotion raffle means a contest in which the sole consideration required for a chance of winning designated prizes is obtained by the deposit of a specified amount of money in a savings account or other savings program, where each ticket or entry has an equal chance of being drawn, such contest being subject to regulations that may from time to time be promulgated by the appropriate prudential regulator (as defined in section 1002 of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5481))..
(d)Federal savings and loan associationsSection 4(e)(3) of the Home Owners' Loan Act (12 U.S.C. 1463(e)(3)) is amended—
(1)in subparagraph (B), by inserting , other than a savings promotion raffle, after arrangement; and
(2)by adding at the end the following:

(D)Savings promotion raffleThe term savings promotion raffle means a contest in which the sole consideration required for a chance of winning designated prizes is obtained by the deposit of a specified amount of money in a savings account or other savings program, where each ticket or entry has an equal chance of being drawn, such contest being subject to regulations that may from time to time be promulgated by the appropriate prudential regulator (as defined in section 1002 of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5481))..
4.Criminal provisions
(a)In generalChapter 61 of title 18, United States Code, is amended by adding at the end the following:

1308.Limitation of applicability
(a)Limitation of applicabilitySections 1301, 1302, 1303, 1304, and 1306 shall not apply—
(1)to a savings promotion raffle conducted by an insured depository institution or an insured credit union; or
(2)to any activity conducted in connection with any such savings promotion raffle, including, without limitation, to the—
(A)transmission of any advertisement, list of prizes, or other information concerning the savings promotion raffle;
(B)offering, facilitation, and acceptance of deposits, withdrawals, or other transactions in connection with the savings promotion raffle;
(C)transmission of any information relating to the savings promotion raffle, including account balance and transaction information; and
(D)deposit or transmission of prizes awarded in the savings promotion raffle as well as notification or publication thereof.
(b)DefinitionsIn this section—
(1)the term insured credit union shall have the meaning given the term in section 101 of the Federal Credit Union Act (12 U.S.C. 1752);
(2)the term insured depository institution shall have the meaning given the term in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813); and
(3)the term savings promotion raffle means a contest in which the sole consideration required for a chance of winning designated prizes is obtained by the deposit of a specified amount of money in a savings account or other savings program, where each ticket or entry has an equal chance of being drawn, such contest being subject to regulations that may from time to time be promulgated by the appropriate prudential regulator (as defined in section 1002 of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5481))..
(b)Technical and conforming amendmentThe table of sections for chapter 61 of title 18, United States Code, is amended by adding after the item relating to section 1307 the following:


1308. Limitation of applicability..
5.RacketeeringChapter 95 of title 18, United States Code, is amended—
(1)in section 1952, by adding at the end the following:

(e)
(1)This section shall not apply to a savings promotion raffle conducted by an insured depository institution or an insured credit union.
(2)In this subsection—
(A)the term insured credit union shall have the meaning given the term in section 101 of the Federal Credit Union Act (12 U.S.C. 1752);
(B)the term insured depository institution shall have the meaning given the term in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813); and
(C)the term savings promotion raffle means a contest in which the sole consideration required for a chance of winning designated prizes is obtained by the deposit of a specified amount of money in a savings account or other savings program, where each ticket or entry has an equal chance of being drawn, such contest being subject to regulations that may from time to time be promulgated by the appropriate prudential regulator (as defined in section 1002 of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5481)).; 
(2)in section 1953—
(A)in subsection (b), by striking or (5) and inserting (5) equipment, tickets, or materials used or designed for use in a savings promotion raffle operated by an insured depository institution or an insured credit union, or (6); and
(B)by striking subsections (d) and (e) and inserting the following:

(d)For purposes of this section—
(1)the term foreign country means any empire, country, dominion, colony, or protectorate, or any subdivision thereof (other than the United States, its territories or possessions);
(2)the term insured credit union shall have the meaning given the term in section 101 of the Federal Credit Union Act (12 U.S.C. 1752);
(3)the term insured depository institution shall have the meaning given the term in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813);
(4)the term lottery—
(A)means the pooling of proceeds derived from the sale of tickets or chances and allotting those proceeds or parts thereof by chance to one or more chance takers or ticket purchasers; and
(B)does not include the placing or accepting of bets or wagers on sporting events or contests;
(5)the term savings promotion raffle means a contest in which the sole consideration required for a chance of winning designated prizes is obtained by the deposit of a specified amount of money in a savings account or other savings program, where each ticket or entry has an equal chance of being drawn, such contest being subject to regulations that may from time to time be promulgated by the appropriate prudential regulator (as defined in section 1002 of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5481)); and
(6)the term State means a State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or any territory or possession of the United States.; and
(3)in section 1955—
(A)in subsection (b)—
(i)by redesignating paragraph (2) as paragraph (4);
(ii)by redesignating paragraph (3) as paragraph (6);
(iii)by inserting after paragraph (1) the following:

(2)insured credit union shall have the meaning given the term in section 101 of the Federal Credit Union Act (12 U.S.C. 1752).
(3)insured depository institution shall have the meaning given the term in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813).; and
(iv)by inserting after paragraph (4), as redesignated, the following:

(5)savings promotion raffle means a contest in which the sole consideration required for a chance of winning designated prizes is obtained by the deposit of a specified amount of money in a savings account or other savings program, where each ticket or entry has an equal chance of being drawn, such contest being subject to regulations that may from time to time be promulgated by the appropriate prudential regulator (as defined in section 1002 of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5481))..

